--------------------------------------------------------------------------------

Exhibit 10.40
 
GARDNER DENVER, INC.
SUPPLEMENTAL EXCESS
DEFINED CONTRIBUTION PLAN
(December, 2017 Restatement)
 

--------------------------------------------------------------------------------

GARDNER DENVER, INC.
SUPPLEMENTAL EXCESS
DEFINED CONTRIBUTION PLAN
(December, 2017 Restatement)
 
Section
Page
 
ARTICLE I DEFINITIONS
2
   
1.1
Definitions
2
1.2
Construction
4
   
ARTICLE II ELIGIBILITY
5
   
2.1
Eligibility
5
   
ARTICLE III SUPPLEMENTAL CONTRIBUTIONS
6
   
3.1
Employee Pre-tax Contributions
6
3.2
Supplemental Matching Contributions
7
3.3
Supplemental Non-Elective Contributions
7
   
ARTICLE IV SEPARATE ACCOUNTS
8
   
4.1
Types of Separate Accounts
8
4.2
Deemed Investments
8
   
ARTICLE V DISTRIBUTION
9
   
5.1
Vesting
9
5.2
Time and Form of Payment
9
5.3
Specified Employee Restriction
10
5.4
Preservation of Prior Distribution Rules
10
   
ARTICLE VI BENEFICIARIES
11
   
ARTICLE VII ADMINISTRATIVE PROVISIONS
12
   
7.1
Administration
12
7.2
Powers and Authorities of the Administrator
12
7.3
Indemnification
12
   
ARTICLE VIII AMENDMENT AND TERMINATION
13
   
ARTICLE IX ADOPTION BY AFFILIATES
14
   
ARTICLE X MISCELLANEOUS
15
   
10.1
Non-Alienation of Benefits
15
10.2
Payment of Benefits to Others
15
10.3
Plan Non-Contractual
15
10.4
Funding
15

 

--------------------------------------------------------------------------------

10.5
Forfeiture for Cause
15
10.6
Claims of Other Persons
15
10.7
Severability
15
10.8
Governing Law
16
10.9
Tax Withholding
16
10.10
Offset
16
10.11
Claims Review Procedure
16

 
ii

--------------------------------------------------------------------------------

GARDNER DENVER, INC. SUPPLEMENTAL EXCESS
DEFINED CONTRIBUTION PLAN
(December 2017 Restatement)


WHEREAS, effective as of March 1, 1994, Gardner Denver, Inc. (heretofore known
as Gardner Denver Machinery Inc. and hereinafter referred to as the “Company”)
established a supplemental retirement plan for the benefit of a select group of
management or highly compensated employees employed by the Company or an
Affiliate thereof whose benefits under the Gardner Denver, Inc. Retirement
Savings Plan are limited by the provisions of Section 401(a)(17) or Section 415
of the Internal Revenue Code of 1986, as amended, or are reduced otherwise due
to participation in a deferred compensation program; and


WHEREAS, effective as of September 1, 1998, the Plan was amended and restated;
and


WHEREAS, effective as of January 1, 2008, the Plan was amended and restated to
incorporate the requirements of Section 409A of the Internal Revenue Code of
1986, as amended, and to make certain other changes;


WHEREAS, effective as of December 31, 2016, the Plan was amended and restated to
incorporate amendments made since 2008 and to make certain other changes to
reflect the Plan’s administration as in effect in 2016;


WHEREAS, the Company desires to amend and restate the Plan as of December, 2017
to make certain revisions, as permitted by Article VIII of the Plan.


NOW, THEREFORE, the Plan is hereby amended and restated in the manner
hereinafter set forth, except that where an earlier date is indicated, and the
context so requires, the Plan is amended effective as of such earlier date with
respect to such provisions and, notwithstanding the effective date of this
amended and restated Plan, the Administrator may implement administrative
changes necessary to effectuate the Plan changes prior to such date (such as
provide open enrollment forms consistent with the changes described in the
Plan).
 

--------------------------------------------------------------------------------

ARTICLE I


DEFINITIONS


1.1          Definitions


Except as otherwise required by the context, the terms used in the Plan shall
have the meaning hereinafter set forth.


The term “401(k) Plan” shall mean the Gardner Denver Retirement Savings Plan or
any successor thereto, as amended from time to time.


The term “Administrator” shall mean the Committee or a person to whom the
Committee has delegated its powers under this Plan to the extent of such
delegation.


The term “Affiliate” shall mean any member of a controlled group of corporations
(as determined under Section 414(b) of the Code) of which the Company is a
member; any member of a group of trades or businesses under common control (as
determined under Section 414(c) of the Code) with the Company; and any member of
an affiliated service group (as determined under Section 414(m) of the Code) of
which the Company is a member.


The term “Basic Contributions” shall mean Pre-Tax and Roth Matched Contributions
under the 401(k) Plan.


The term “Beneficiary” shall mean the person(s) who shall be entitled to receive
a distribution hereunder in the event a Participant dies before his or her
interest under the Plan has been distributed to him in full.  The Participant
shall be entitled to make (and change) a Beneficiary designation in accordance
with the procedures established by the Company.


The term “Board” shall mean the Board of Directors of the Company.


The term “Cause” shall mean (1) violation of any employment, non-compete,
confidentiality or other agreement in effect with the Company or any Affiliate,
or the Company’s or an Affiliate’s code of ethics, as then in effect, (2)
conduct rising to the level of gross negligence or willful misconduct in the
course of employment with the Company or an Affiliate, (3) commission of an act
of dishonesty or disloyalty involving the Company or an Affiliate, or taking any
action which damages or negatively reflects on the reputation of the Company or
an Affiliate, (4) failure to comply with applicable laws relating to trade
secrets, confidential information or unfair competition or a violation of any
other federal, state, or local law in connection with the Participant’s
employment or service, (5) breach of any fiduciary duty to the Company or an
Affiliate, or (6) conviction of a felony.


The term “Code” shall mean the Internal Revenue Code of 1986, as amended from
time to time.  Reference to a section of the Code shall include such section and
any comparable sections of any future legislation that amends, supplements, or
supersedes such section, and any regulations thereunder.


The term “Committee” shall mean the Compensation Committee of the Board.


The term “Company” shall mean Gardner Denver, Inc., its corporate successors,
and the surviving corporation resulting from any merger of Gardner Denver, Inc.
with any other corporation or corporations.
 
2

--------------------------------------------------------------------------------

The term “Compensation” shall mean:


(1)       the total wages and salary, including overtime payments, commissions,
performance-based bonuses and other monetary remuneration, if any, which is
included in a Participant’s gross pay with respect to a month for services
rendered to an Employer, but excluding any relocation expense reimbursements
(including mortgage interest differentials) or other expense allowances or
similar items, foreign service premiums and allowances, severance pay (whether
paid periodically or in a lump sum), and amounts received in connection with any
equity compensation (whether received upon grant, exercise or otherwise), plus


(2)       Basic Contributions made on behalf of such Participant on a pre-tax
basis under the 401(k) and Supplemental Basic Contributions credited to such
Participant under Section 3.1(1) of the Plan.


The term “Employer” shall mean the Company as well as any Affiliate which may
adopt the Plan in accordance with the provisions of Article IX.


The term “MIP” shall mean the Gardner Denver, Inc. Management Incentive Program,
or such successor or other bonus program specified by the Company in its
discretion.


The term “Participant” shall mean any employee of an Employer or any other
individual who participates in the Plan pursuant to Article II of the Plan. 
Where the context so requires, a Participant also means a former employee or
Beneficiary entitled to receive a benefit hereunder.


The term “Plan” shall mean the Gardner Denver, Inc. Supplemental Excess Defined
Contribution Plan as set forth herein, as it may be amended from time to time.


The term “Separate Account” shall mean each of the accounts maintained in the
name of a Participant pursuant to Section 4.1 of the Plan.


The term “Specified Employee” means a specified employee determined in
accordance with the meaning of such term under Code Section 409A.  The Company
shall determine whether an individual is a Specified Employee by applying
reasonable specified employee identification procedures set forth in a
resolution of the Board.


The term “Supplemental Basic Account” shall mean the Separate Account to which
Supplemental Basic Contributions and Supplemental MIP Contributions are credited
in accordance with the provisions of Sections 3.1 and 4.1 of the Plan.


The term “Supplemental Basic Contributions” shall mean the pre-tax contributions
deducted from the Participant’s Compensation pursuant to Section 3.1(1) of the
Plan.


The term “Supplemental Matching Account” shall mean the Separate Account to
which Supplemental Matching Contributions are credited in accordance with the
provisions of Sections 3.2 and 4.1 of the Plan.
 
3

--------------------------------------------------------------------------------

The term “Supplemental Matching Contributions” shall mean the Employer
contributions credited to a Participant under the Plan pursuant to Section 3.2.


The term “Supplemental MIP Contributions” shall mean the contributions deducted
from the Participant’s MIP payment in accordance with the provisions of Section
3.1(2) of the Plan.


The term “Supplemental Non-Elective Account” shall mean the Separate Account to
which Supplemental Non-Elective Contributions are credited in accordance with
the provisions of Sections 3.3 and 4.1 of the Plan.


The term “Supplemental Non-Elective Contributions” shall mean the contributions
credited under the Plan pursuant to Section 3.3 of the Plan to each Participant
who participated in the Gardner Denver, Inc. Supplemental Excess Defined Benefit
Plan on October 31, 2006 and each such other Participant, if any, as may be so
designated by the Chief Executive Officer of the Company and/or the Board (or a
committee thereof) as eligible to have such Supplemental Non-Elective
Contributions credited to his or her Supplemental Non-Elective Account. 
Notwithstanding the foregoing, a Participant who was hired or rehired on or
after July 30, 2013 shall not be eligible to receive Supplemental Non-Elective
Contributions.


The term “Termination” shall mean a termination of services from the Company and
its Affiliates for any reason.  A Participant shall be deemed to have terminated
services if the Company and the Participant reasonably anticipate a permanent
reduction in his or her level of bona fide services to a level less than
twenty-one percent (21%) of the average level of bona fide services provided by
the Participant in the immediately preceding 36-month period.  Notwithstanding
the preceding sentence, no termination of services shall occur (1) while the
Participant is on military leave, sick leave, or other bona fide leave of
absence which does not exceed six months or such longer period during which the
Participant retains a right to reemployment with the Company pursuant to law or
by contract; or (2) while the Participant is on a leave of absence due to a
medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of six months
or more and results in the Participant being unable to perform services for the
Company in his or her position or a substantially similar position and such
leave does not exceed 29 months.  A leave of absence will be a bona fide leave
of absence only if there is a reasonable expectation that the Participant will
return to perform services for the Company.  A Participant who transfers
employment to any subsidiary of the Company or other entity in which the Company
has a fifty percent (50%) or greater ownership interest shall be deemed not to
have terminated employment as long as such Participant is an employee of such a
subsidiary or entity.  Such term shall be construed in a manner consistent with
Section 409A of the Code.


1.2          Construction Where necessary or appropriate to the meaning hereof,
the singular shall be deemed to include the plural, the plural to include the
singular, the masculine to include the feminine, and the feminine to include the
masculine.
 
4

--------------------------------------------------------------------------------

ARTICLE II


ELIGIBILITY
2.1          Eligibility.


(1)       Any employee of an Employer in a Salary Grade 20 or higher position is
automatically eligible to participate in the Plan.


(2)       Any other person that the Administrator selects for participation in
the Plan shall be eligible to participate, effective upon the date the
Administrator selects such person for participation.


(3)       Notwithstanding the foregoing, any individual who, prior to December
1, 2017 was a Participant in the Plan shall remain eligible until such
individual’s Termination, or until the Administrator decides otherwise.
 
5

--------------------------------------------------------------------------------

ARTICLE III


SUPPLEMENTAL CONTRIBUTIONS


3.1          Employee Pre-tax Contributions


(1)       Supplemental Basic Contributions.  As soon as practicable after the
end of each pay period, the Supplemental Basic Accounts (pre-tax) of each
Participant shall be credited with Supplemental Basic Contributions equal to the
Basic Contributions that would have been contributed to the 401(k) Plan on his
or her behalf for such pay period except for the provisions of Sections 401(k),
401(a)(17), 402(g) and Section 415 of the Code and that were deferred from his
or her Compensation in accordance with a duly executed and filed Compensation
reduction authorization form; provided, that:
 
(a)         In no event shall Supplemental Basic Contributions, when added to
the amount of Basic Contributions for such Participant for such pay period under
the 401(k) Plan, exceed the maximum percentage of such Participant’s
Compensation permitted to be deferred under the 401(k) Plan on behalf of such
Participant.


(b)         A Participant’s election to participate in this Plan must be
properly filed, as prescribed by the Company, but in no event later than the day
immediately preceding the first day of the calendar year to which it relates. 
Notwithstanding the foregoing, the Company may, in its sole discretion, permit
deferral elections at other times to the extent consistent with Code Section
409A.


(c)         A Participant’s election shall be irrevocable with respect to
Compensation earned during the calendar year (or other period) to which the
election relates. A Participant’s election to defer compensation shall not carry
over from year to year unless otherwise allowed by the Administrator in its sole
discretion.
 
(d)         In no event shall the election with respect to Supplemental Basic
Contributions include any portion of any Compensation payable under the MIP.


(2)       Supplemental MIP Contributions.  A Participant shall be permitted to
make a separate election to defer all or a portion of his or her Compensation
payable under the MIP.  A Participant’s Supplemental Basic Account shall be
credited, as soon as practicable after the date the MIP amount is payable, with
the amount deferred hereunder in accordance with the following, as determined by
the Company:


(a)         A Participant’s MIP election may be made at the same time as the
Supplemental Basic Contributions election is made pursuant to subsection (1)(b).


(b)         To the extent the MIP provides for performance-based compensation as
determined under Section 409A of the Code, the Company may permit a Participant
to make an election no later than six months before the end of the applicable
performance period, provided that the Participant performs services continuously
from the later of the beginning of such performance period or the date the
performance criteria are established through the date an election is made under
this Section and provided further that in no event may an election to defer
compensation payable under the MIP be made after such Compensation has become
readily ascertainable.


(c)          A Participant’s MIP election shall be irrevocable with respect to
Compensation earned under the MIP for the calendar year (or other period) to
which the election relates.  A Participant’s MIP election shall not carry over
from year to year unless otherwise allowed by the Administrator in its sole
discretion.
 
6

--------------------------------------------------------------------------------

(3)       Other Compensation Contributions.  A Participant shall be permitted to
make a separate election to defer any other compensation that the Administrator
designates is eligible for deferral hereunder.


(4)       Rules for Deferrals.  All elections shall be made in such form and at
such times as are determined by the Company.  If a Participant elects to defer
more than ninety percent (90%) of his or her MIP payment, then such deferral
shall be made after applicable FICA taxes are deducted therefrom.


(5)       Cancellation of Deferral Elections.  If the Administrator determines
that a Participant’s deferral elections made according to this Section 3.1 must
be cancelled for the Participant to receive a hardship distribution under the
401(k) Plan (or any other 401(k) plan maintained by the Company or an
Affiliate), then the Participant’s deferral election(s) shall be cancelled.  A
Participant whose deferral election(s) are canceled pursuant to this subsection
(5) may make new deferral elections with respect to future calendar years,
unless otherwise prohibited by the Company.


3.2          Supplemental Matching Contributions.  As soon as practicable after
the end of each pay period, the Supplemental Matching Account of each
Participant shall be credited with Supplemental Matching Contributions equal to
the amount that would have been contributed by his or her Employer under the
401(k) Plan for such pay period as matching contributions if Basic Contributions
had been contributed thereunder in the amount of the Supplemental Basic
Contributions and Supplemental MIP Contributions credited under this Plan on
such Participant’s behalf for such pay period without regard to the limitations
under Sections 401(k), 401(a)(17), 402(g) and Section 415 of the Code.


3.3          Supplemental Non-Elective Contributions. As of each pay date prior
to January 1, 2015, the Supplemental Non-Elective Account of each Participant
who was hired or rehired before July 30, 2013 and who had been designated by the
Chief Executive Officer of the Company and/or the Board (or a committee
thereof), in his and/or its sole discretion, as being eligible to receive
Supplemental Non-Elective Contributions credits shall be credited with
Supplemental Non-Elective Contributions equal to twelve percent (12%) of such
Participant’s Compensation which, when added to such Participant’s Compensation
for all prior pay periods during the calendar year, is in excess of the
limitation set forth in Code Section 401(a)(17).  A Participant who was hired or
rehired on or after July 30, 2013 shall not be eligible to receive Supplemental
Non-Elective Contributions.  No Supplemental Non-Elective Contributions shall be
made after 2014.
 
7

--------------------------------------------------------------------------------

ARTICLE IV


SEPARATE ACCOUNTS
 
4.1          Types of Separate Accounts.  Each Participant shall have
established in his or her name Separate Accounts which shall reflect the type of
contributions described below as well as any earnings (or losses) credited
thereon pursuant to Section 4.2.  Such Separate Accounts shall be as follows:


(1)       a Supplemental Basic Account, which shall reflect the Supplemental
Basic Contributions credited to a Participant pursuant to Section 3.1(1), the
Supplemental MIP Contributions credited to a Participant under Section 3.1(2),
and any other compensation contributions credited to a Participant under Section
3.1(3);


(2)       a Supplemental Matching Account, which shall reflect the Supplemental
Matching Contributions credited to a Participant pursuant to Section 3.2; and


(3)       a Supplemental Non-Elective Account, which shall reflect the
Supplemental Non-Elective Contributions credited to a Participant pursuant to
Section 3.3.


The Separate Accounts may include one or more sub-accounts to reflect the form
of payment applicable to the balance in such sub-account.


4.2          Deemed Investments.  All Separate Accounts of a Participant shall
be deemed each business day to be credited with earnings (and losses) equal to
the earnings and losses in such investment(s) as may be permitted by the Company
from time to time and as the Participant may elect in such form, time and manner
as the Company may prescribe.  Investments in which the Separate Accounts may be
permitted to be deemed invested in accordance with this Section shall be
substantially similar in the aggregate to those available under the 401(k) Plan,
but in no event may they be permitted to be deemed invested in the common stock
of the Company.
 
8

--------------------------------------------------------------------------------

ARTICLE V


DISTRIBUTION
 
5.1          Vesting.  Subject to Section 10.5, a Participant shall be 100
percent vested in the balance credited to all of his or her Separate Accounts
other than the Supplemental Non-Elective Account.  A Participant shall be vested
in the balance of his or her Supplemental Non-Elective Account based on Years of
Vesting Service, as determined under the 401(k) Plan, in accordance with the
following schedule:


Full Years of Vesting Service
Vested Interest
   
Less than 3 Years
0%
3 Years or More
100%



5.2          Time and Form of Payment Elections.  The vested balance credited to
a Participant’s Separate Accounts shall be distributed to such Participant in
the form elected by the Participant.  Except as otherwise provided in Section
5.3, a Participant may elect, in accordance with such procedures as the Company
may establish from time to time, to have his or her vested balance distributed
in either:


(1)       a single lump sum payment within ninety (90) days following the date
the Participant Terminates;


(2)       a single lump sum payment payable on March 1 of the calendar year
following the calendar year in which the Participant Terminates, or as soon as
practicable thereafter;


(3)       with respect to contributions made for periods after December 31,
2017, five (5) annual installment payments, commencing within ninety (90) days
following the date the Participant Terminates; or


(4)       with respect to contributions made for periods after December 31,
2017, ten (10) annual installment payments, commencing within ninety (90) days
following the date the Participant Terminates.


If a Participant elects installment payments, after the first installment is
paid, all subsequent installments will be paid in the first calendar quarter of
each year beginning with the year after the year in which the first installment
is paid.


A Participant must make his or her election at the same time as he or she files
an initial deferral election.  If a Participant fails to make an election at the
time he or she files an initial deferral election, such Participant will be
deemed to have elected to have his or her vested balance distributed in a single
lump sum payment within ninety (90) days following the date the Participant
Terminates. A Participant’s election, including a deemed election, is final and
binding and cannot be changed in the future.


Notwithstanding the foregoing, a Participant who will be eligible for
contributions with respect to periods after December 31, 2017 will be permitted
to elect a time and form of payment for such post-2017 contributions from the
options listed above during the enrollment period with respect to the 2018
calendar year.  In the absence of an election, the prior election on file will
continue to be effective.  Such an election is final and binding and cannot be
changed in the future.
 
9

--------------------------------------------------------------------------------

5.3          Specified Employee Restriction.  Notwithstanding the foregoing,
distribution shall be made on the first payroll date which is more than six (6)
months after the date of a Participant’s Termination with respect to the payment
of benefits on termination of employment to a Participant who is determined to
be a Specified Employee, to the extent required to avoid the adverse tax
consequences to the Participant under Section 409A of the Code, or, if earlier,
death.


5.4          Preservation of Prior Distribution Rules.  If the Plan previously
allowed times and forms of payment different than those currently permitted by
Section 5.2, then amounts deferred prior to January 1, 2018 shall be distributed
according to those times and forms of payment.
 
10

--------------------------------------------------------------------------------

ARTICLE VI


BENEFICIARIES


In the event a Participant dies before his or her vested interest under the Plan
has been distributed to him or her in full, any remaining vested interest shall
be distributed pursuant to Article V to his or her Beneficiary.  Notwithstanding
the foregoing, if (a) any designated Beneficiary predeceases the Participant (or
dies at the same time as the Participant), then the portion of the vested
interest that would have been paid to such Beneficiary shall instead be paid to
the Participant’s estate, and (b) any designated Beneficiary dies after the
Participant but before receiving his or her entire amount due hereunder, the
remainder of such amount shall be paid to the Beneficiary’s estate.  Payment
shall be made at the same time payment would have been made to the Participant.
 
11

--------------------------------------------------------------------------------



ARTICLE VII


ADMINISTRATIVE PROVISIONS
 
7.1          Administration.  The Plan shall be administered by the
Administrator, which shall administer it in a manner consistent with the terms
hereof and otherwise consistent with the administration of the 401(k) Plan,
except that the Plan shall be administered as an unfunded plan not intended to
meet the qualification requirements of Section 401 of the Code.


7.2          Powers and Authorities of the Administrator.  The Administrator
shall have full power, authority and discretion to interpret, construe and
administer the Plan and its interpretations and construction hereof, and actions
hereunder, including the timing, form, amount or recipient of any payment to be
made hereunder, shall be binding and conclusive on all persons for all
purposes.  The Administrator may delegate any of its powers, authorities, or
responsibilities for the operation and administration of the Plan to any person
or committee so designated in writing by it and may employ such attorneys,
agents, and accountants as it may deem necessary or advisable to assist it in
carrying out its duties hereunder.  The Administrator shall not be liable to any
person for any action taken or omitted in connection with the interpretation and
administration of the Plan unless attributable to his or her own willful
misconduct or lack of good faith.  No individual shall participate in any action
or determination regarding his or her own benefits, if any, payable under the
Plan.


7.3          Indemnification.  In addition to whatever rights of indemnification
the Administrator may be entitled under the articles of incorporation,
regulations, or by-laws of the Company, under any provision of law, or under any
other agreement, the Company shall satisfy any liability actually and reasonably
incurred by the Administrator, including expenses, attorneys’ fees, judgments,
fines, and amounts paid in settlement, in connection with any threatened,
pending, or completed action, suit, or proceeding which is related to the
Administrator’s exercise or failure to exercise the powers, authority,
responsibilities, or discretion provided under the Plan.
 
12

--------------------------------------------------------------------------------

ARTICLE VIII


AMENDMENT AND TERMINATION


The Company reserves the right to amend or terminate the Plan at any time by
action of the Committee; provided, however, that no such action shall adversely
affect any Participant who is receiving supplemental benefits under the Plan or
whose Separate Accounts are credited with any contributions thereto, unless an
equivalent benefit is provided under another plan or program sponsored by the
Employer.
 
13

--------------------------------------------------------------------------------

ARTICLE IX


ADOPTION BY AFFILIATES


Any Affiliate of the Company which is not already an Employer may, with the
consent of the Company, adopt the Plan and become the Employer hereunder by
causing an appropriate written instrument evidencing such adoption to be
executed pursuant to the authority of its Board of Directors and filed with the
Company.
 
14

--------------------------------------------------------------------------------

ARTICLE X


MISCELLANEOUS
 
10.1        Non-Alienation of Benefits.  No benefit under the Plan shall at any
time be subject in any manner to alienation or encumbrance.  If any Participant
or Beneficiary shall attempt to, or shall, alienate or in any way encumber his
or her benefits under the Plan, or any part thereof, or if by reason of his or
her bankruptcy or other event happening at any time any such benefits would
otherwise be received by anyone else or would not be enjoyed by him or her, then
his or her interest in all such benefits shall automatically terminate and the
same shall be held or applied to or for the benefit of such person, his or her
spouse, children or other dependents as the Administrator may select.  As a
result of this provision, a Participant may not borrow money from the Plan or
otherwise pledge his or her benefits under the Plan as collateral for a loan.


10.2        Payment of Benefits to Others.  If any Participant or Beneficiary to
whom a benefit is payable is unable to care for his or her affairs because of
illness or accident, any payment due (unless prior claim therefor shall have
been made by a duly qualified guardian or other legal representative) may be
paid to the spouse, parent, brother, or sister, or any other individual deemed
by the Administrator to be maintaining or responsible for the maintenance of
such person.  Any payment made in accordance with the provisions of this Section
10.2 shall be a complete discharge of any liability of the Plan with respect to
the benefit so paid.


10.3        Plan Non-Contractual.  Nothing herein contained shall be construed
as a commitment or agreement on the part of any person employed by the Employer
to continue his or her employment with the Employer, and nothing herein
contained shall be construed as a commitment on the part of the Employer to
continue the employment or the annual rate of compensation of any such person
for any period, and all Participants shall remain subject to discharge to the
same extent as if the Plan had never been established.


10.4        Funding.  In order to provide a source of payment for its
obligations under the Plan, the Company may establish a trust fund.  Subject to
the provisions of the trust agreement governing such trust fund, the obligation
of the Employer under the Plan to provide a Participant or a Beneficiary with a
benefit constitutes the unsecured promise of such Employer to make payments as
provided herein, and no person shall have any interest in, or a lien or prior
claim upon, any property of the Employer.


10.5        Forfeiture for Cause.  Notwithstanding any other provision of the
Plan, if a Participant’s Termination is for Cause, or if it is determined by the
Company after a Participant’s Termination other than for Cause that the
Participant could have been Terminated for Cause had all the facts been known to
the Company at the time of Termination, then the Company may determine in its
sole discretion that such Participant’s Supplemental Matching Account and
Supplemental Non-Elective Account under the Plan shall be forfeited and shall
not be payable hereunder.


10.6        Claims of Other Persons.  The provisions of the Plan shall in no
event be construed as giving any person, firm or corporation any legal or
equitable right as against the Employer, its officers, employees or directors
except any such rights as are specifically provided for in the Plan or are
hereafter created in accordance with the terms and provisions of the Plan.


10.7        Severability.  The invalidity or unenforceability of any particular
provision of the Plan shall not affect any other provision hereof, and the Plan
shall be construed in all respects as if such invalid or unenforceable provision
were omitted herefrom.
 
15

--------------------------------------------------------------------------------

10.8        Governing Law.  The provisions of the Plan shall be governed and
construed in accordance with the laws of the State of Wisconsin to the extent
not preempted by Federal law.


10.9        Tax Withholding.  The Company or any Affiliate shall have the right
to deduct from any deferral or payment made hereunder, or from any other amount
due a Participant, the amount of cash sufficient to satisfy the Company’s or
Affiliate’s foreign, federal, state or local income tax withholding obligations
with respect to such deferral (or vesting thereof) or payment.  In addition, if 
prior to the date of distribution of any amount hereunder, the Federal Insurance
Contributions Act (FICA) tax imposed under Code Sections 3101, 3121(a) and
3121(v)(2), where applicable, becomes due, the Participant’s Account balance
shall be reduced by the amount needed to pay the Participant’s portion of such
tax, plus an amount equal to the withholding taxes due under federal, state or
local law resulting from the payment of such FICA tax, and an additional amount
to pay the additional income tax at source on wages attributable to the
pyramiding of the Code Section 3401 wages and taxes, but no greater than the
aggregate of the FICA tax amount and the income tax withholding related to such
FICA tax amount.


10.10      Offset.  The Company or any Affiliate shall have the right to offset
from the benefits payable hereunder (at the time such benefit would have
otherwise been paid) any amount that the Participant owes to the Company or any
Affiliate without the consent of the Participant (or his or her Beneficiary, in
the event of the Participant’s death).


10.11      Claims Review Procedure.


(1)       A Participant or Beneficiary or other person who believes that he or
she is being denied a benefit to which he or she is entitled (hereinafter
referred to as “Claimant”), or his or her representative, may file a written
request for such benefit with his or her local human resources representative
setting forth his or her claim.  Claimant must file his or her claim no later
than one (1) year after the date the payment should have been made according to
the terms of this Plan.


(2)       Upon receipt of a claim, the local human resources representative
shall make a determination of the claim and provide written notice thereof to
the Claimant within ninety (90) days of receipt of such claim.  However, the
local human resources representative may extend the reply period for an
additional ninety (90) days for reasonable cause.  If the reply period will be
extended, the local human resources representative shall advise the Claimant in
writing during the initial ninety (90)-day period indicating the special
circumstances requiring an extension and the date by which the local human
resources representative expects to render the benefit determination.  If the
claim is denied in whole or in part, the local human resources representative
will render a written opinion using language calculated to be understood by the
Claimant setting forth the information required by ERISA.


(3)       Within sixty (60) days after the receipt by the Claimant of the
written opinion described above, the Claimant may request in writing that the
Corporate Human Resources Manager review the local human resources
representative’s prior determination.  Such request must be addressed to: 
Corporate Human Resources Manager, Gardner Denver, 222 East Erie Street, Suite
500, Milwaukee, WI 53202.  The Claimant or his or her duly authorized
representative may submit written comments, documents, records or other
information relating to the denied claim, which such information shall be
considered in the review under this subsection without regard to whether such
information was submitted or considered in the initial benefit determination. 
The Claimant or his or her duly authorized representative shall be provided,
upon request and free of charge, reasonable access to, and copies of, all
documents, records and other information which (i) was relied upon by the local
human resources representative in making his or her initial claims decision,
(ii) was submitted, considered or generated in the course of the local human
resources representative making his or her initial claims decision, without
regard to whether such instrument was actually relied upon by the local human
resources representative in making his or her decision or (iii) demonstrates
compliance by the local human resources representative with his or her
administrative processes and safeguards designed to ensure and to verify that
benefit claims determinations are made in accordance with governing Plan
documents and that, where appropriate, the Plan provisions have been applied
consistently with respect to similarly situated claimants.  If the Claimant does
not request a review of the local human resources representative’s determination
within such sixty (60)-day period, he or she shall be barred and estopped from
challenging such determination.
 
16

--------------------------------------------------------------------------------

Within a reasonable period of time, ordinarily not later than sixty (60) days,
after the Corporate Human Resources Manager’s receipt of a request for review,
it will review the  prior determination.  If special circumstances require that
the sixty (60)-day time period be extended, the Corporate Human Resources
Manager will so notify the Claimant within the initial sixty (60)-day period
indicating the special circumstances requiring an extension and the date by
which the Corporate Human Resources Manager expects to render his or her
decision on review, which shall be as soon as possible but not later than 120
days after receipt of the request for review.  The Corporate Human Resources
Manager has discretionary authority to determine eligibility for benefits and to
interpret the terms of the Plan.  Benefits under the Plan will be paid only if
the Corporate Human Resources Manager decides in his or her discretion that the
applicant is entitled to them.  The decision of the Corporate Human Resources
Manager shall be final and non-reviewable unless found to be arbitrary and
capricious by a court of competent review.  Such decision will be binding upon
the Employer and the Claimant.  If the Corporate Human Resources Manager makes
an adverse benefit determination on review, the Corporate Human Resources
Manager will render a written opinion using language calculated to be understood
by the Claimant setting forth the information required by ERISA.



  GARDNER DENVER, INC.      
By:
     
Title:
Chief Executive Officer        
 
Date:
       
By:
     
Title: Vice President and Chief Compliance Officer,
General Counsel and Secretary
       
 
Date:
 

 
 
17

--------------------------------------------------------------------------------
